EXHIBIT 10.22


COOPERATION AGREEMENT


THIS AGREEMENT is made on 1st December, 2005


BETWEEN


(1)
Infoscience Holdings Limited, a company incorporated in Hong Kong whose
registered office is at 4th Floor, QPL Industrial Building, 126-140 Texaco Road,
Tsuen Wan, New Territories, Hong Kong (the "Party A"); and



(2)
Infoscience Media Limited, a company incorporated in Hong Kong whose registered
address is at 5th Floor, QPL Industrial Building, 126-140 Texaco Road, Tsuen
Wan, New Territories, Hong Kong (the "Party B").



WHEREAS:
 
(A)
Party A is engaging in the business of producing DVD+/-R Discs (the "Products")
and pursuant to a licence agreement dated 1st June, 2004 between Party A (as
licensee) and the relevant intellectual property owner (the "Licence
Agreement"), Party A has been duly given the licence and right by the
intellectual property owner to produce the Products, and is also the holder of
the “Licence for the Manufacture of Optical Disc/Stampers” issued by the Customs
and Excise Department of Hong Kong (the "Manufacturing Licence") for
manufacturing the Products..



(B)
Party B has the production facilities and labour that are capable of
manufacturing the Products.



(C)
Both Parties have agreed that it would be in their common business interests to
combine their respective resources referred to in recitals (A) and (B) above for
the added benefit of both under the terms and conditions contained herein.



IT IS HEREBY AGREED as follows:



1.
TERMS OF COOPERATION



1.1
Each of Party A and Party B hereby declare that as at the date of this
Agreement, it has under its management and control the respective resources as
follows:




(a)
in respect of Party A,




 
(i)
it has under its management and control the plant and equipment located at 4th&
5th Floor, QPL Industrial Building, 126-140 Texaco Road, Tsuen Wan, New
Territories, Hong Kong, as set out in Appendix I;




 
(ii)
a copy of each of the Licence Agreement and Manufacturing Licence both annexed
hereto and marked as Appendix II and III, respectively, and each certified as
true copy by a director of Party A; and




 
(b)
in respect of Party B, it has under its management and control the plant and
equipment located at 4th Floor, QPL Industrial Building, 126-140 Texaco Road,
Tsuen Wan, New Territories, Hong Kong, as set out in Appendix IV;


--------------------------------------------------------------------------------


 
1.2
Each of Parties A and B hereby agrees that during the period from 1st January
2006 to 31st December 2006 (the "Cooperation Period") to combine operationally
their production facilties as respectively set out in Clause 1.1 (the "Combined
Facilities") for the benefit of both under the following terms and conditions:




 
(a)
each Party shall primarily be responsible for supervising and overseeing the
production activities of the production facilities under its management and
control as referred to in Clause 1.1;




 
(b)
it is acknowledged by both Parties that the scale of production and the strength
of productivity of Party B is comparatively not as strong as those of Party A,
and in consideration of Party A agreeing to combine its production facilities
with Party B's pursuant hereto, Party B therefore agrees that in addition to
combining production facilities, it shall also arrange to provide directly from
its own resources stand-by credit facilities, or indirectly from any third
party, to Party A, and such third party include but not limited to any licensed
bank(s) in Hong Kong, in the aggregate amount of not more than HK$30,000,000 (
Hong Kong Dollars Thirty Million Only);




 
(c)
as regards direct costs of production, save for rent and public utilities, being
used in the Combined Facilities during the Cooperation Period:




 
(i)
Party A shall be solely responsible for duly paying all licensee fees to the
intellectual property rights owner in connection with producing the Products and
making all other payments to the relevant third parties which Party A is liable
and that Party B shall not be held responsible or liable whatsoever for paying
any third parties or any liabilities arising therefrom; and




 
(ii)
Party B shall be solely responsible for all the recurrent costs and expenses
incurred therein; and




 
(d)
the legal title and full beneficial ownership of the first Five Million
(*5,000,000*) units of the Products produced by the Combined Facilities within
each whole month during the Cooperation Period (the “Minimum Quantity”) shall
belong to Party B and in this connection, Party B shall have the right:




 
(i)
to sell the Minimum Quantity to third party buyers at the prevailing market
price; and/or




 
(ii)
to sell the Minimum Quantity to Party A at the prevailing market price and/or at
a favourable price and terms as agreed between both Parties,

 

 
 
and in both cases, Party B shall be entitled to keep all the profits arising
therefrom; and

 

 
(e)
the legal title and full beneficial ownership of the all units in excess of the
Minimum Quantity of the Products produced by the Combined Facilities within each
whole month during the Cooperation Period shall belong to Party A.


 
1.3
This Agreement shall terminate upon the happening of the following events,
whichever is the earliest:




 
(a)
automatically upon expiration of the Cooperation Period (unless extended as
mutually agreed);


-2-

--------------------------------------------------------------------------------




(b)
upon mutual agreement in writing; and




 
(c)
there is any material breach of its obligations in this Agreement by any one
Party and who fails to remedy such breach within the reasonable period
designated in writing by the innocent Party, upon giving notice to the breaching
Party by the innocent Party.




2.
REPRESENTATIONS AND WARRANTIES




 
Each Party hereby represents, warrants and undertakes to the other as follows,
and acknowledges that such other Party is entering into this Agreement on the
basis of, and in reliance on, such representations, warranties and undertakings:




 
(a)
it has the power and authority to enter into and perform its obligations
pursuant to this Agreement;




 
(c)
neither this Agreement nor its performance hereunder requires any licence,
consent or other approval which has not already been obtained; and




 
(d)
that this Agreement constitutes valid, legal and binding obligations upon, and
enforceable against, it, in accordance with its terms.




3.
GENERAL



3.1
Parties shall not assign, transfer, charge and/or deal in any other manner with
this Agreement or any of its rights arising hereunder or purport so to do, or
sub-contract any or all of its obligations under this Agreement, without the
prior written consent of the other party.



3.2
The invalidity, illegality or unenforceability of any provision herein shall not
affect the other provisions and this Agreement shall be given effect as if the
invalid, illegal or unenforceable provision had been deleted and replaced with a
provision with a similar economic effect to that intended by the Parties.

   

3.3
This Agreement sets out the entire agreement and understanding between the
Parties relating to the subject matter hereof and shall not be altered or
supplemented except by a written instrument signed by the Parties.



3.4
This Agreement shall supersede all and any previous agreements, or arrangements,
between the Parties relating to the subject matter hereof and all or any such
previous agreements or arrangements shall cease and determine with effect from
the date hereof.




3.5
No variation of this Agreement shall be effective unless it is made in writing,
refers specifically to this Agreement and is signed by the Parties.



3.6
Each Party hereby undertakes to the other Party that it will do all such acts
and things and execute all such agreements and documents as may be necessary or
desirable to carry into, or give legal effect, to the provisions of this
Agreement.




3.7
Time shall be the essence in respect of the obligations of the Parties set out
herein.




4.
LAW AND JURISDICTION



This Agreement shall be governed by and construed in accordance with the laws of
Hong
-3-

--------------------------------------------------------------------------------


 
Kong and each of the Parties hereby irrevocably submits to the jurisdiction of
the Hong Kong Courts.
 


IN WITNESS whereof this Agreement has been entered into the day and year first
before written.
 
 
SIGNED by
) For and on behalf of Infoscience
 
)   Holdings Limited
for and on behalf of Infoscience Holdings Limited
)
in the presence of:
) /s/ Fan Chun Wang

--------------------------------------------------------------------------------

Authorized Signature (s)    





 
SIGNED by
) For and on behalf of Infoscience
 
)   Media Limited
for and on behalf of Infoscience Media Limited
)
in the presence of:
) /s/ Wong Hiu Ming

--------------------------------------------------------------------------------

Authorized Signature (s)    

 
-4-

--------------------------------------------------------------------------------

